Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Traversal

1.      Applicant's election with traverse of Group I, claims 1-5 and 8 in the reply filed on 10/25/21 is acknowledged.  The traversal is on the ground(s) that “Applicants traverse the Restriction Requirement as mailed to the extent that claim 11 is included in Group 3, drawn to a method of manufacture. Claim 11, which depends from claim 3, is drawn to a compound wherein at least one of Q1 and Q2 is -HN (CH2)3Si (EtO)3 or -S(CH2)3Si (EtO)3. As such, Applicants respectfully submit claim 11 properly belongs in Group 1.”  The examiner agrees and therefore claim 11 is hereby moved to group I.  The applicant’s election is thereby taken to be of Group I, claims 1-5, 8, and 11.

This is not found persuasive for the overall restriction because no other aspects of the restriction are argued.

The requirement is still deemed proper and is therefore made FINAL as it is modified above.

The instant claims 6-7 and 9-10 are withdrawn from further consideration as being directed to non-elected inventions.  The restriction of these inventions was not traversed.

Rejections

2.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.      Claims 1-5, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka et al., “Synthesis of Silyl-Terminated Triazine Derivatives Having Photo-Reactive N-Containing Functional Groups and Application to the Molecular Adhesive Reagents”, 2P125, Summary of 29th Symposium on Physical Organic Chemistry, page 250, Organizataion of 29th Symposium on Physical Organic Chemistry, September 6, 2018, the translation provided by the applicant being referenced below unless otherwise noted.

The above cited reference is referred to as “Muraoka” below.

The information in English below the Japanese version of the above cited Muraoka et al. reference shows the presenters/authors to include the inventors of the instant application plus Shuichiro Era and Kunio Mori.  The prior art therefore “names another inventor and was effectively filed before the effective filing date of the claimed invention.

Regarding claims 1-5, 8, and 11:



4.     GB 769722 Rose et al. is cited as background prior art.  It does not disclose the instantly claimed invention or provide proper rationale to make the instantly claimed invention from its disclosure.  Rose does teach di-substituted methanediazo triazines and how to make them.  It does not disclose the addition of an alkoxysiyl group thereto.  Though alkoxysilyl functional triazines are known in the prior art, none of the prior art considered gives proper rationale to combine alkoxysilyl and diazomethyl groups on a triazine ring.  US Pat. Application Publication No. 2015/0152124 Mori et al. discloses alkoxysilyl functional triazines but does not disclose such compounds containing a diazomethyl group or provide proper rationale to modify their compounds to contain a diazomethyl group.  See the entire document, including paragraphs [0061]-[0065].
Chen et al., “Layer by Layer Electroless Deposition: An Efficient Route for Preparing Adhesion-Enhanced Metallic Coatings on Plastic Surfaces”, page 101, section 2.1. Materials Synthesis, particularly the 6-(3-triethoxysilylpropylamino)-1,3,5-triazine-2,4-azide is noted.  There is not proper motivation to modify this compound of Chen into the instantly claimed inventions.

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762